Citation Nr: 1518157	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  It has otherwise been under the jurisdiction of the RO in Columbia, South Carolina.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain the transcript of the July 2014 Board hearing, VA treatment records, and a private medical claims report submitted by the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has sleep apnea which first had its onset during his active military service.  He has testified and submitted statements that ever since his time in service, he had difficulty sleeping through the night, but often fell asleep during the day whenever he was sedentary.  He also reported that he began having serious problems with his memory in service.  He stated that only many years later, in 1995, he requested that his doctor examine him for sleep apnea, and he found that this was likely the cause of his sleep and memory problems.

The Veteran has submitted credible evidence relating to his past symptomatology, including lay statements from himself, his brother, and two colleagues, that he began having symptoms of daytime drowsiness and sleep disturbance during service or soon after separation from service.  In light of this evidence, the Board finds that before the issue can be adjudicated, a VA medical opinion is needed in order to determine whether these symptoms indicate that the Veteran's sleep apnea had its onset while he was still on active duty service.

Additionally, the record indicates that the Veteran began receive treatment at the VA Medical Center in Columbia, South Carolina in February 2012.  On remand, all outstanding treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain treatment records from the VA Medical Center in Columbia, South Carolina since February 2012.

2.  Obtain a medical opinion from a physician specializing in sleep medicine addressing the etiology of the Veteran's sleep apnea.  If it is found that a VA examination is needed prior to addressing the questions below, schedule the Veteran for a VA examination for sleep apnea to respond to the questions following the completion of all indicated, relevant tests, and examination.

The examiner must be provided access to claims file, including any records in Virtual VA or VBMS, and must specify in the report that all records have been reviewed.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during or is otherwise related to any event during service.

The examiner must specifically address the lay statements submitted by the Veteran, including a) his statements that while still in the service he frequently fell asleep during the day and had problems with his memory, b) his brother's statements that in 1969 he observed his brother unable to sleep at times and frequently "nod[ding] off" at other times, and c) his colleagues' statements that he would easily and frequently fall asleep during working hours.  The examiner should also note that the Veteran has submitted evidence of receiving treatment for sleep disorders since at least 1999 and has asserted24 that he was diagnosed with sleep apnea in 1995.

A complete explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons must be explained.  That is, the examiner must specifically explain why he cannot address the relationship between the appellant's sleep apnea and his military service.

3.  If a VA examination is scheduled, the Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  Ensure that all medical examination and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of the claims file and any records contained in Virtual VA and VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other appropriate development, readjudicate the issue on appeal.  If the benefit sought is not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

